Citation Nr: 0409097	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether the character of the claimant's discharge is a bar to 
VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The claimant served on active duty from October 1966 to 
August 1967.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 administrative decision of the VARO 
in Detroit, Michigan.  In July 2003, the Board remanded this 
case to the RO for due process reasons.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  In August 1967, the claimant received a discharge from 
service under other than honorable conditions due to willful 
and persistent misconduct.


CONCLUSION OF LAW

The claimant's discharge was dishonorable and is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5100, 5102, 5103, 5103A, 
5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 
3.354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(CAVC's or Court's) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case a substantially complete application for 
VA compensation benefits was received on July 23, 1999.  
Thereafter, in an administrative decision dated in March 
2000, benefits were denied based on the character of the 
claimant's discharge.  Only after that administrative action 
was promulgated did the AOJ, in January 2002, provide a VCAA 
notice letter to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Although that January 
2002 letter addressed the requirements of service connection, 
the Board finds that VCAA notice has been properly provided 
to the appellant.  The claimant received a Statement of the 
Case (SOC), a Supplemental Statement of the Case (SSOC), a 
copy of a September 2002 rating decision addressing the issue 
of insanity, and a copy of the July 2003 Board decision, all 
of which notified the claimant of the pertinent laws and 
regulations.  These documents and the March 2000 
administrative decision informed the claimant of the VCAA and 
told him what information and evidence was needed to 
substantiate his claim.  By letter dated July 11, 2002, he 
was advised that his pre-service records from Highland Park 
had not been received despite two requests, and he was 
advised to ask that facility to send VA the records.  The 
August 2003 SSOC again told him that the Highland Park 
records had not been received.

In addition, prior to the administrative decision in March 
2000, the claimant received a letter dated in December 1999 
which advised the claimant what evidence was needed to 
substantiate his claim.  Specifically, he was told that in 
order to receive VA benefits, his service must be "not 
'dishonorable."  In addition, he was told what evidence 
would be obtained by VA.  Specifically, he was advised that 
the RO would look at his military records and any other 
evidence he provided.  Finally, the December 1999 letter told 
him what information and evidence he needed to submit and the 
need for him to submit any evidence in his possession that 
pertains to the claim.  Specifically, the letter told him to 
tell VA about the events that led to his discharge; told him 
to send evidence to support his story, including statements 
from people he knew as well as other documents which show his 
statements are true; told him to tell VA why he thinks his 
service was honorable; and asked him to provide any 
documentation of his military service records. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the CAVC shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the SOC, SSOC, 
rating decision, and Board decision was not given prior to 
the first AOJ adjudication of the claim in March 2000, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In addition, the December 1999 letter, while 
prepared before the VCAA was enacted, provided additional 
notice.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  As noted above, in the 
December 1999 letter, the claimant had been advised of the 
need for him to submit any evidence in his possession that 
pertains to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to VA's duty to assist the claimant, the RO 
attempted to obtained the pre-service Highland Park treatment 
records identified by him, and he was advised when two 
requests went unanswered that it was his responsibility at 
that point to ensure that VA received the records.  
Therefore, the Board finds that VA's duty to assist as 
regards the Highland Park records has been satisfied.  The 
Board notes that the claimant has reported that he was 
treated with thorazine in service; however, the Board sees no 
mention of this treatment in the available service medical 
records.  The Board notes that the claimant's claims folder 
has been rebuilt and that efforts to find the original, 
missing claims folder have not been successful.  Thus, it 
deems that further attempts to develop service medical 
records would be futile.  The record does contain certain 
service medical records, including the pre-induction 
examination and an examination report prepared shortly before 
separation.  Records from the Bureau of Prisons have also 
been associated with the claims folder.  The Board is not 
aware of a basis for speculating that relevant evidence 
exists that VA has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, VA medical examination has not 
been performed and is not deemed necessary to make a 
decision.  A medical examination or opinion is not necessary 
because, as explained in detail below, the evidence of record 
does not indicate that the claimant had the requisite 
service.  Further, there is contemporaneous medical evidence 
pertaining to the threshold issue, whether the character of 
his discharge is a bar to VA benefits.  In particular, the 
available service medical records address whether he was 
insane in service and indicate he was psychiatrically normal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the claimant.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  

The Board has reviewed all the evidence in the claimant's 
claims folder, which includes, but is not limited to:  
service medical records, prison treatment records, and his 
contentions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
claimant or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The claimant contends that he should be eligible for VA 
benefits because he was, in essence, insane at the time he 
committed the offenses leading to his discharge from service 
under other than honorable conditions.  He argues that he 
should never have been accepted into military service because 
prior to service he was convicted of a felony and he had been 
shot in the back three times by the police.  He asserts that 
as a result, he had post-traumatic stress disorder and 
multiple personality disorder beginning his second week in 
basic training.  He has reported that he took thorazine, a 
strong psychiatric drug, in service, and that his dosage was 
increased while he was in service.  He stated that he was 
advised while in service that if he admitted his guilt, his 
discharge would be upgraded to "honorable" automatically in 
six months.  He also stated that his prison psychologist 
indicated his psychological problems in prison could have 
stemmed from military service.

Review of the claimant's available military records include 
an August 1966 pre-induction examination which noted multiple 
scars due to gunshot wounds and also found the claimant to be 
psychiatrically normal.  In November 1966, nonjudicial 
punishment was imposed for his absenting himself from his 
unit without proper authority (AWOL) from 0900 hours until 
2110 hours on November 16, 1966.

In April 1967, before a special court martial, the claimant 
was found guilty of violation of the Uniform Code of Military 
Justice (UCMJ), Article 86 in that he absented himself from 
his unit without proper authority from January 3, 1967, to 
March 1, 1967.  In late June 1967 he was examined for 
separation purposes and he was found to be psychiatrically 
normal.

In July 1967, before another special court martial, the 
claimant was found guilty of two more violations of the 
Uniform Code of Military Justice (UCMJ), Article 86, in that 
he absented himself from his unit without proper authority 
from April 3, 1967, to April 7, 1967, and again from April 
11, 1967, to June 5, 1967.  His service personnel records 
show that twice he was dropped from the rolls as a deserter.
 
The claimant was confined in July 1967 and a special court 
martial order dated the day before the claimant's separation 
from service noted that the unexecuted portion of the 
claimant's sentence was remitted.  His separation record 
shows military separation code (SPN) 212, for honorable 
wartime service subsequent to desertion, and that record also 
notes "frequent incidents of a discreditable nature."

Post-service records from the Bureau of Prisons indicate that 
the claimant was convicted of a bank robbery in 1972 and that 
he was diagnosed while in prison with an antisocial 
personality disorder, drug habituation, and chronic, paranoid 
schizophrenia.  In March 2000, the Army Board for Correction 
of Military Records denied his application to upgrade his 
discharge.

A veteran is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).
 
If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.12(a) (2003).
 
A discharge by reason of willful and persistent misconduct is 
considered dishonorable.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. 
§ 3.12(d)(4) (2003).
 
A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2003).  An insane person is 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more-or-
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment in the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a) (2003).  When a rating agency is 
concerned with determining whether a veteran was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation, it will base its decision 
on all the evidence procurable relating to the period 
involved and apply the definition in subparagraph (a).  
38 C.F.R. § 3.354(b) (2003).
 
The claimant began service in October 1966 and was discharged 
approximately ten months later, in August 1967, under other 
than honorable conditions.  In this case, the appellant was 
in AWOL status for almost forty percent of his time in 
service (4 out of 10 months).  His DD-214, separation record, 
indicates that an additional two months of his time in 
service was lost, and at least a portion of that was spent 
when he was confined to hard labor as a result of his last 
period of AWOL.  Thus, more than half of his time in service, 
the claimant was either AWOL or was serving a sentence as a 
result of a period of AWOL.

The Board finds that this number of significant incidents in 
such a brief period amounts to persistent misconduct.  
Additionally, the nature of the nonjudicial and judicial 
punishments indicate the claimant's conduct was willful.  The 
gravity or seriousness of these charges was reflected by the 
convening of two special courts martial.  Therefore, the 
charges that led to the claimant's request for discharge were 
not minor offenses.  Accordingly, the claimant's other than 
honorable discharge was due to persistent and willful 
misconduct, and was thus issued under dishonorable 
conditions.  38 C.F.R. § 3.12(b)(4) (2003); see also Struck 
v. Brown, 9 Vet. App. 145, 153 (United States Court of 
Appeals for Veterans Claims (CAVC or Court) held that a 
plausible basis for willful and persistent misconduct exists 
where a claimant had one period of AWOL in service lasting 
over two months); Stringham v. Brown, 8 Vet. App. 445, 448 
(1995), (CAVC held that unauthorized absence is the type of 
offense "that would interfere with [an] appellant's military 
duties, indeed preclude their performance, and thus could not 
constitute a minor offense".)(quoting Cropper v. Brown, 6 
Vet. App. 450, 452-53)(1994)); Winter v. Principi, 4 Vet. 
App. 29 (1993) (CAVC held that the Board's finding of willful 
and persistent misconduct based on an AWOL status for a 
duration of approximately twenty percent of service time was 
not clearly erroneous).

A dishonorable discharge will not be considered a bar to 
benefits if the claimant was insane at the time of the 
offense that led to the discharge.  As noted above, the 
claimant has asserted that he had PTSD or another psychiatric 
disorder at the time he committed the offenses.  However, at 
the time the claimant was being processed for discharge, he 
received a psychiatric evaluation which deemed him 
"normal."  Therefore, there is no basis to find that the 
claimant was insane or otherwise mentally impaired at the 
time he committed the offenses that led to his discharge from 
service.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. 
§§ 3.12(b), 3.354 (2003).
 
Based on the above, the claimant's other than honorable 
discharge was due to persistent and willful misconduct, and 
was thus issued under dishonorable conditions.  Accordingly, 
his discharge is a bar to VA benefits (except certain 
benefits under 38 U.S.C. Chapter 17).  38 U.S.C.A. §§ 101, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, 5303 (West 2002); 
38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.326, 3.354 (2003).


ORDER

The claimant's discharge from service constitutes a bar to 
entitlement to VA benefits (except certain benefits under 38 
U.S.C. Chapter 17).  The appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



